Decision of this court, handed down May 14, 1941 [ante, p. 795], amended on account of clerical error, to read as follows: Appeal from a judgment of foreclosure and sale entered upon a decision of the court, after a trial without a jury in the County Court, Schenectady County, on December 22, 1938. Also appeal from an order [entered on July 7,1939,] fixing the amount of the deficiency judgment. The defense was usury. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Hefieman, Sehenek and Foster, JJ.